Case 2:18-cv-00157-RJJ-TPG ECF No. 23, PageID.100 Filed 02/26/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION

TRAVIS ALEXANDER,

                    Plaintiff,            Case No. 18-CV-00157

vs.                                       Hon. Robert J. Jonker

MOTIONS, LLC & MIKE                       Magistrate Judge Timothy P. Greeley
KOSKINIEMI, individually,

                    Defendants.


Sandra Hanshaw Burink (P68619)               CLARK HILL PLC
501 Hillside Drive                           Christopher M. Trebilcock (P62101)
Marquette, MI 49855                          Daniel A. Krawiec (P78783)
(906) 273-1551                               500 Woodward Avenue, Suite 3500
shburink@hb-lawoffices.com                   Detroit, MI 48226
Attorney for Plaintiff                       (313) 309-9497 Phone
                                             (313) 309-6979 Fax
                                             ctrebilcock@clarkhill.com
                                             dkrawiec@ClarkHill.com
                                             Attorneys for Defendants


      STIPULATED ORDER DISMISSING CASE WITH PREJUDICE

      This matter comes before the Court pursuant to the Parties’ notification that

they have settled this matter.

      WHEREAS, on September 17, 2018, Plaintiff filed an amended complaint

against Defendants, alleging claims under the Fair Labor Standards Act (“FLSA”)

and state defamation law;
 Case 2:18-cv-00157-RJJ-TPG ECF No. 23, PageID.101 Filed 02/26/19 Page 2 of 3




       WHEREAS, on October 12, 2018, Defendants answered the amended

 complaint and denied all liability, including but not limited to because Defendants

 contend Plaintiff was paid for all hours worked and was exempt from the overtime

 requirements of the FLSA, as well as because Defendants deny any defamation

 occurred;

       WHEREAS, the Parties reached a global settlement of all claims and agree

 that this matter should be dismissed with prejudice, with each side to bear their

 own fees and costs unless otherwise agreed, and the settlement reached by the

 Parties, which the Court approves, is fair and a reasonable compromise of all

 claims, including the FLSA claims; and

       WHEREAS, the Court has reviewed the record and is otherwise familiar

 with this matter.

       IT IS THEREFORE ORDERED that this case is dismissed with prejudice,

 with each side to bear their own fees and costs unless otherwise agreed. The Clerk

 of Court is directed to close this matter.

                                                    ______________________________
                                                    ROBERT J. JONKER
                                                    CHIEF UNITED STATES
                                                    DISTRICT COURT JUDGE
 Dated: ______________


 Stipulated as to form and substance:
By: s/Sandra Dawn Hanshaw Burink                  By: s/Daniel A. Krawiec
                                              2
Case 2:18-cv-00157-RJJ-TPG ECF No. 23, PageID.102 Filed 02/26/19 Page 3 of 3




  (w/consent)                              Christopher M. Trebilcock (P62101)
  Hanshaw Burink PLC                       Daniel A. Krawiec (P78783)
  501 Hillside Drive                       Clark Hill PLC
  Marquette, MI 49855                      500 Woodward Avenue, Ste 3500
  (906) 273-1551                           Detroit, MI 48226
  shburink@hb-lawoffices.com
                                           Tel: (313) 965-8575
  Attorney for Plaintiffs                  Fax: (313) 309-6979
                                           ctrebilcock@clarkhill.com
                                           dkrawiec@clarkhill.com
                                           Attorneys for Defendants




                                     3
